United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, DOMINIC V.
DANIELS PROCESSING & DISTRIBUTION
CENTER, Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1234
Issued: December 13, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 18, 2013 appellant, through counsel, filed a timely appeal from a March 5, 2013
decision of the Office of Workers’ Compensation Programs (OWCP) that denied her recurrence
claim and a March 29, 2013 decision that denied merit review. The claim was adjudicated by
OWCP under OWCP file number xxxxxx283 and the appeal to the Board was docketed as
No. 13-1234.1
The record indicates that on July 18, 2011 appellant filed a claim for a recurrence of
disability that day when she hurt her knee at work. OWCP adjudicated the July 18, 2011
incident as a new traumatic injury claim, under file number xxxxxx302.2 Appellant accepted a
modified mail processing clerk position under protest, effective August 9, 2011. On October 17,
2011 she filed a recurrence claim alleging that she sustained a recurrence of disability on
1

This case was previously before the Board. In a May 10, 2013 decision, the Board set aside OWCP decisions
dated April 10 and 25, 2012 and remanded the case to OWCP to obtain clarification from Dr. J. Lee Berger
regarding appellant’s claimed disability beginning July 18, 2011. Docket No. 12-1926 (issued May 10, 2013).
OWCP had previously accepted that appellant sustained a right knee sprain on April 27, 2011 while clearing a
machine jam.
2

Claim number xxxxxx302 has not been transmitted to the Board.

August 8, 2011 when she attempted to return to modified duty but no work was available.
Appellant returned to full duty on November 6, 2011. In an August 31, 2012 decision, OWCP
denied her claim that she sustained a recurrence of disability on August 8, 2011. In a March 5,
2013 decision, an OWCP hearing representative affirmed the August 31, 2012 decision. In a
nonmerit decision dated March 29, 2013, OWCP denied appellant’s reconsideration request.
The Board has duly considered the matter and concludes that this case is not in posture
for decision. As noted above, the record forwarded to the Board includes evidence that appellant
has two claims for a right knee injury, an accepted claim that occurred on April 27, 2011 and a
second claim for a July 18, 2011 injury. These claims were adjudicated by OWCP under file
numbers xxxxxx283 and xxxxxx302 respectively. The merit issue in the instant appeal is
whether appellant established that she sustained a recurrence of disability on August 8, 2011,
which was adjudicated by OWCP under file number xxxxxx283 claim.
As the two claims referenced above are for right knee injuries and appellant is now
claiming that she sustained a recurrence of disability on August 8, 2011 due to her right knee
condition, it is unclear whether the record before the Board, OWCP file number xxxxxx283,
contains all evidence that would be relevant as to whether she sustained a recurrence of disability
due to her right knee condition.
Hence, the Board finds that this case is not in posture for a decision as the record before
the Board is incomplete and would not permit an informed adjudication of the case by the Board.
OWCP procedures provide for the doubling of a claim when a new injury case is reported for an
employee who previously filed an injury claim for a similar condition or the same part of the
body.3 The case must be remanded to OWCP to combine OWCP file number xxxxxx302 with
file number xxxxxx283 pursuant to OWCP procedures. This will allow OWCP to consider all
relevant claim files in developing appellant’s claim. Moreover, to consider appellant’s appeal at
this stage would involve a piecemeal adjudication of the issues in this case and raise the
possibility of inconsistent results. It is the Board’s policy to avoid such an outcome.4 Following
this and such other development deemed necessary, OWCP shall issue an appropriate merit
decision on appellant’s claim.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
4

See William T. McCracken, 33 ECAB 1197 (1982).

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 29 and 5, 2013 are set aside and the case is remanded to
OWCP for proceedings consistent with this opinion of the Board.
Issued: December 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

